Name: Commission Regulation (EC) No 2001/1999 of 17 September 1999 amending Regulation (EC) No 1574/1999 determining the extent to which applications lodged in July 1999 for import licences for certain pigmeat products under the regime provided for by the Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic, Slovakia, Bulgaria and Romania can be accepted
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  European construction;  animal product;  Europe
 Date Published: nan

 EN Official Journal of the European Communities 18. 9. 1999L 247/20 COMMISSION REGULATION (EC) No 2001/1999 of 17 September 1999 amending Regulation (EC) No 1574/1999 determining the extent to which applications lodged in July 1999 for import licences for certain pigmeat products under the regime provided for by the Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic, Slovakia, Bulgaria and Romania can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1898/97 of 29 September 1997 laying down detailed rules for the applica- tion in the pigmeat of the arrangements provided for by Council Regulation (EC) No 3066/95 and repealing Regulations (EEC) No 2698/93 and (EC) No 1590/94 (1), as amended by Regulation (EC) No 618/98 (2), and in particular Article 4(5) thereof, (1) Whereas the quantities available for the period 1 October to 31 December 1999 as set out in Annex II to Regulation (EC) No 1574/1999 (3) were inaccurate due to incorrect information supplied by a Member State; (2) Whereas Annex II to the said Regulation should be replaced, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EC) No 1574/1999 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on 21 September 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 September 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 267, 30.9.1997, p. 58. (2) OJ L 82, 19.3.1998, p. 35. (3) OJ L 187, 20.7.1999, p. 32. EN Official Journal of the European Communities18. 9. 1999 L 247/21 ANNEX ANNEX II (t) Group No Total quantity available for the period 1 October to 31 December 1999 1 3 151,5 2 386,1 3 960 4 9 507,9 H1 1 200 H2 250 5 1 800 6 1 218 7 5 229,8 8 840 9 6 120 10/11 3 150 12/13 1 380 14 180 15 540 16 989,3 17 7 500